
	
		II
		Calendar No. 793
		110th CONGRESS
		2d Session
		S. 2124
		[Report No. 110–361]
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2007
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To direct the Secretary of Agriculture to convey certain
		  land in the Beaverhead-Deerlodge National Forest, Montana, to Jefferson County,
		  Montana, for use as a cemetery.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Montana Cemetery Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Jefferson County, Montana.
			(2)MapThe
			 term map means the map that is—
				(A)entitled
			 Elkhorn Cemetery;
				(B)dated May 9,
			 2005; and
				(C)on file in the
			 office of the Beaverhead-Deerlodge National Forest Supervisor.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Conveyance to
			 jefferson County, Montana
			(a)ConveyanceNot
			 later than 180 days after the date of enactment of this Act and subject to
			 valid existing rights, the Secretary (acting through the Regional Forester,
			 Northern Region, Missoula, Montana) shall convey by quitclaim deed to the
			 County for no consideration, all right, title, and interest of the United
			 States, except as provided in subsection (e), in and to the parcel of land
			 described in subsection (b).
			(b)Description of
			 LandThe parcel of land referred to in subsection (a) is the
			 parcel of approximately 9.67 acres of National Forest System land (including
			 any improvements to the land) in the County that is known as the Elkhorn
			 Cemetery, as generally depicted on the map.
			(c)Use of
			 LandAs a condition of the conveyance under subsection (a), the
			 County shall—
				(1)use the land
			 described in subsection (b) as a County cemetery; and
				(2)agree to manage
			 the cemetery with due consideration and protection for the historic and
			 cultural values of the cemetery, under such terms and conditions as are agreed
			 to by the Secretary and the County.
				(d)EasementIn
			 conveying the land to the County under subsection (a), the Secretary, in
			 accordance with applicable law, shall grant to the County an easement across
			 certain National Forest System land, as generally depicted on the map, to
			 provide access to the land conveyed under that subsection.
			(e)ReversionIn
			 the quitclaim deed to the County, the Secretary shall provide that the land
			 conveyed to the County under subsection (a) shall revert to the Secretary, at
			 the election of the Secretary, if the land is—
				(1)used for a
			 purpose other than the purposes described in subsection (c)(1); or
				(2)managed by the
			 County in a manner that is inconsistent with subsection (c)(2).
				
	
		June 16, 2008
		Reported without amendment
	
